DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to include all the limitations of the claim on which it depends since the claim discloses that the second region is an arm portion but depends from a claim that discloses that the second region is a head portion.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10-14, 18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beglan (2015/0174500), Reetz (2015/0091215) and Lalvani (2007/0122590).  Beglan discloses a toy robot (paragraph 2) having a first region defining a trunk portion and a second portion that can be defined as either a head portion or an arm portion both of which are displaceable and separated from the first region at joints (paragraphs 51 & 52) and an outer skin (18) that is formed of foam that covers the first and second regions (Fig. 1, paragraphs 56 & 70).  Beglan discloses the basic inventive concept with the exception of the configuration of outer skin to include a base elasticity area and a second elasticity area with through apertures that extend through an entirety of the skin.  Reetz discloses an outer skin for covering a robot formed from a porous or cellular foam material so as to have pores (paragraphs 21 & 23) to define a base elasticity area with elasticity and a second elasticity area made integral therewith and formed by having apertures or cuts (224) larger than the pores of the base elasticity area and radially extending in a thickness direction thereof at locations associated with joints of the robot to define an increased elasticity region having a higher flexibility and elasticity than the base elasticity area (Fig. 2B, paragraphs 25-26, 33, 48).  It would have been obvious to one of ordinary skill in the art from the teaching of Reetz to modify the outer skin of Beglan to include a base elasticity area and a second elasticity area for defining an increased elasticity region for the predictable result of enhancing the movement realism of the skin while also increasing durability.  The combination creates a device where the first and second portions of the base elasticity area are separated by the second elasticity area since the second elasticity area is formed at joints and the joints separate the different regions of the robots.  Lalvani discloses a skin formed from foam material that can be used with toys (paragraph 105) configured with a plurality of apertures or cuts (12) extending through the entirety of the skin for providing elasticity (Figs. 1 & 39, paragraphs 62 & 106).  It would have been obvious to one of ordinary skill in the art from the teaching of Lalvani to use through apertures for the elasticity region of the references for the predictable result of creating a covering with a greater amount of flexibility and elasticity that is also aesthetically pleasing and interesting (paragraphs 5 & 9).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beglan, Reetz and Lalvani as applied for claim 1 above and further in view of McMullen (7186212).  Beglan, Reetz and Lalvani disclose the basic inventive concept with the exception of how the skin is connected to the regions of the robot.  McMullen discloses having fasteners (50) on regions of a robot separated from joints to connect in close contact with fasteners (51) on a skin (33) of the robot to fix it the regions of the robot (Figs. 3, 4 and 7).  It would have been obvious to one of ordinary skill in the art from the teaching of McMullen to enable the outer skin of Beglan, Reetz and Lalvani to be fixed in close contact with regions of a robot separate from the joints for the predictable result of enabling the skin to be securely retained on the robot in a manner that does not hinder motion.
Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beglan, Reetz and Lalvani as applied for claims 5 and 14 above.  The references disclose the basic inventive concept with the exception of the apertures including cross-form or Y-form radial cuts with a circular hole at a leading end portion thereof.  It would have been obvious to one of ordinary skill in the art to configure the apertures as disclosed since such a modification would have involved a mere change in the shape of the apertures and changes in shape have been held to be an obvious matter of design choice absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beglan, Reetz and Lalvani as applied above for claims 1 and 12 above and further in view of Jackson (2013/0280493).  Beglan, Reetz and Lalvani disclose the basic inventive concept with the exception of the outer skin including a cover sheet.  Jackson discloses an outer skin for covering a robot (abstract) having a cover sheet (320) that covers a bottom surface of a base material to help reinforce the skin and improve durability (paragraphs 37-38).  It would have been obvious to one of ordinary skill in the art from the teaching of Jackson to modify the outer skin of Beglan, Reetz and Lalvani to include a cover sheet for the predictable result of enhancing the durability of the skin.
Claims 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beglan, Reetz and Lalvani as applied for claim 1 above and further in view of Maddocks (6544094).  Beglan, Reetz and Lalvani disclose the basic inventive concept with the exception of the first region having a recess formed by protruding ribs and the base material having a fitting member for being received in the fitting member.  Maddocks discloses a means of attaching a skin portion (108) to a robot by providing the skin (108) with fitting members (308) that are configured to be received in a recess (310) on the robot (Fig. 3).  It would have been obvious to one of ordinary skill in the art to attach the skin to the robot using the recess and fitting member as taught by Maddocks for the predictable result of more securely retaining the skin on the robot.  In regard to the recess being formed by protruding ribs, the examiner notes that such a modification would have involved a mere change in shape and changes in shape have been held to be an obvious matter of design choice absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711